internal_revenue_service department of the treasury p o box index no ben franklin station number washington dc release date person to contact telephone number refer reply to cc dom p si plr-122588-97 date date re legend decedent spouse trust trust tin x y date year state dear this is in response to a letter dated date and prior correspondence submitted on your behalf by your authorized representative requesting a ruling under sec_2519 of the internal_revenue_code decedent died on date pursuant to his will a_trust was established for which decedent’s executors filed a qtip_election under sec_2056 the executors further elected to treat the trust as two trusts trust which is a generation-skipping_transfer_tax gstt -exempt trust and trust under the terms of decedent's will the net_income of the trusts is payable to spouse at least annually the principal may be distributed to her in the discretion of the trustees for her education support and maintenance including health spouse has an annual noncumulative power to withdraw from the principal of the trusts up to the lesser_of dollar_figure multiplied by the number of decedent's descendants and their spouses or percent of the aggregate value of the assets out of which such withdrawals can be made spouse also has a testamentary special power to appoint the assets of the trusts among a class of persons consisting of decedent's descendants virtually all of the assets originally funding the trusts consisted of common and preferred_stock of x a closely-held corporation in year following a tax-free sec_368 reorganization x became a wholly-owned subsidiary of y a publicly traded company as part of the reorganization trust sec_1 and exchanged their x stock for y stock spouse continues and will continue to receive all of the income of the trusts for her life prior to the reorganization the income generated by the assets of the trusts although adequate for the needs of spouse had been less than an average of percent per year of the inventory value of the assets state trust law provides that a portion of the net_proceeds of sale of any part of principal which has not produced an average net_income of at least percent per year of its inventory value for more than a year including as income the value of any beneficial use of the property by the income_beneficiary shall be treated as delayed income to which the income_beneficiary is entitled the net_proceeds of sale are the gross_proceeds received including the value of any property received in substitution for the property disposed of less the expenses including capital_gains_tax if any incurred in disposition and less any carrying_charge paid while the property was underproductive under the same provision of state law the sum allocated as delayed income is the difference between the net_proceeds and the amount which had it been invested at simple interest pincite percent per year while the property was underproductive would have produced the net_proceeds this sum plus any carrying charges and expenses previously charged against income while the property was underproductive less any income received by the income_beneficiary from the property and less the value of any beneficial use of the property by the income_beneficiary is income and the balance is principal the trustees of the trusts petitioned the local court of state for a determination of whether the state statute referenced above applies to a transaction which is a tax-free corporate_reorganization described under sec_368 of the internal_revenue_code and for a determination of whether the term proceeds of sale as used in the statute encompasses a nominal amount of cash in lieu of fractional shares and readily marketable_stock of a publicly traded corporation received in exchange for stock of a closely held company pursuant to a sec_368 tax-free reorganization the court issued an order construing the state statute as applying to a tax-free corporate_reorganization under sec_368 and construing the term proceeds of sale as encompassing a nominal amount of cash and stock received in a tax-free reorganization under sec_368 the trustees now propose to make a lump sum payment to spouse in the amount of the delayed income sec_2056 provides that the value of a decedent's taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 a deduction is not allowed for terminable interests that pass to the surviving_spouse ie interests in property that may terminate or fail on the occurrence of an event after which an interest in the same property passes to a person other than the surviving_spouse sec_2056 provides that qualified_terminable_interest_property qtip shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and with respect to which an election is made to treat the property as qtip under sec_2056 sec_2056 provides that a surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income of the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2519 provides that for purposes of the federal gift and estate_tax any disposition of all or part of a qualifying_income_interest_for_life in property shall be treated as a transfer of all interests in such property other than the qualifying_income interest sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donee under sec_2056 by reason of subsection b thereof or under sec_2523 by reason of subsection f thereof sec_25_2519-1 provides that the conversion of qualified_terminable_interest_property into other_property in which the donee spouse has a qualifying_income_interest_for_life is not treated as a disposition of the qualifying_income interest thus the sale and reinvestment of assets of a_trust holding qualified_terminable_interest_property is not a disposition of the qualifying_income interest provided that the donee spouse continues to have a qualifying_income_interest_for_life in the trust after the sale and reinvestment similarly the sale of real_property in which the spouse possesses a legal_life_estate and thus meets the requirements of qualified_terminable_interest_property followed by the transfer of the proceeds into a_trust which also meets the requirements of qualified_terminable_interest_property or by the reinvestment of the proceeds in income producing property in which the donee spouse has a qualifying_income_interest_for_life is not considered a disposition of the qualifying_income interest on the other hand the sale of qualified_terminable_interest_property followed by the payment to the donee spouse of a portion of the proceeds equal to the value of the donee spouse's income_interest is considered a disposition of the qualifying_income interest in example of sec_25_2519-1 the decedent devised a personal_residence valued for estate_tax purposes at dollar_figure to his surviving_spouse for her life with the remainder_interest passing at her death to his children decedent's executor made a valid election to treat the property as qtip at a later date when the fair_market_value of the property was dollar_figure and the value of the surviving spouse's life interest in the property is dollar_figure the surviving_spouse makes a gift of her entire_interest in the property to the decedent's children pursuant to sec_2519 the surviving_spouse makes a gift in the amount of dollar_figure ie the fair_market_value of the property of dollar_figure less the fair_market_value of her life interest in the property of dollar_figure in addition under sec_2511 the surviving_spouse makes a gift of dollar_figure ie the fair_market_value of her income_interest in the property the reason for this rule is that under sec_2056 the entire value of the property that went into the qtip_trust is treated as passing to the surviving_spouse even though in fact the surviving_spouse received only a life_estate in the property thus the entire value of the property qualified for the estate_tax_marital_deduction and no part of the property was subject_to the estate_tax congressional intent in enacting the marital_deduction was that marital property be taxed upon its transfer outside of the marital unit only once thus under sec_2044 the entire value of the property that was not taxed in the estate of the first spouse to die because of the qtip marital_deduction is subject_to the estate_tax upon the surviving spouse's death if the property is transferred by the surviving_spouse during her life the entire value of the property is taxed under sec_2519 in the present case the amount to be distributed to spouse is delayed income required to be distributed to her under state law thereafter she will continue to receive all of the net_income of both trusts for her life we therefore conclude that based on the facts submitted and representations made the distribution of the delayed income payment to spouse will not constitute a disposition of her qualifying_income interest within the meaning of sec_2519 of the code except as we have ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours assistant chief_counsel passthroughs and special industries by_________________________ katherine a mellody assistant to the branch chief branch enclosure copy for sec_6110 purposes
